Citation Nr: 1811224	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss.  

The Veteran filed a notice of disagreement in July 2013 and was provided with a statement of the case (SOC) in April 2014.  The Veteran perfected his appeal with an April 2014 VA Form 9.

A Travel Board hearing was held at the RO in April 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  


FINDINGS OF FACT

1. The Veteran was exposed to loud noise during service, including from driving large trucks.

2. The Veteran's bilateral hearing loss is etiologically related to noise exposure in service.


CONCLUSION OF LAW

1. The criteria for service connection for bilateral hearing loss have been bet.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist is necessary. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran contends that he was exposed to loud noise during service as a result of driving large trucks without mufflers.

The Veteran had in-service audiological evaluations in February 1968 and April 1970 at which time auditory thresholds were recorded.  It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted between January 1, 1967 and December 31, 1970, VA protocol is to consider the data under both ASA and ISO-ANSI standards, whichever is more beneficial to the Veteran.  

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of bilateral hearing loss.  The Veteran's February 1968 enlistment report of medical examination revealed puretone thresholds (ISO or ANSI units after conversion are in parentheses) as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
0 (15)
0 (10)
0 (10)
X
0 (5)
Left Ear
0 (15)
5 (15)
10 (20)
X
10 (15)

An audiological examination report at separation in April 1970 revealed the following (ISO or ANSI units after conversion are in parentheses): 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
10 (25)
10 (20)
10 (20)
X
10 (15)
Left Ear
10 (25)
10 (20)
10 (20)
X
10 (15)

The Veteran submitted a claim for service connection for bilateral hearing loss in July 2011.  In connection with this claim, he was afforded a VA audiological examination in April 2013.

The audiometric examination provided by the VA in April 2013 produced the following results: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
35
60
70
70
65
Left Ear
25
55
65
60
65


Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
66.25
Left Ear
61.25

Speech Recognition
Right Ear
80%
Left Ear
74%
  
These audiometric findings demonstrate a bilateral hearing loss disability as defined by VA regulation, and the examiner diagnosed bilateral sensorineural hearing loss.  The VA examiner opined that the Veteran's hearing loss is at least as likely as not caused by or a result of his military service.  The examiner provided the rationale that the Veteran drove large trucks that did not have mufflers on them while in service and such noise exposure can cause hearing loss.

The Veteran has consistently asserted that although he had an MOS as a stock clerk, he was chosen to be a driver for the company commander while in service.  The Veteran claims that he was subjected to the unmuffled noise of engines while in service and his hearing loss has gotten progressively worse since his separation from service in 1970.  The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Board notes that the Veteran's separation examination in April 1970 confirms that he was a driver for one year while in service.

In short, the Veteran's testimony combined with the positive VA medical opinion from April 2013 linking the Veteran's bilateral hearing loss to the Veteran's noise exposure driving large trucks while in service is sufficient evidence to establish service connection in this case.  Accordingly, service connection for bilateral hearing loss is warranted.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


